Carpenter, J.,
(dissenting.) In this case I think the majority has misapprehended the law of the state of New York. When it is said by the courts of that state that if the holder of an accommodation acceptance received it in payment of an antecedent debt, without discharging the debt or parting with anything of value at the time he received it, he is not a holder in good faith for value if the acceptance was unduly or fraudulently obtained, they mean, I apprehend, some fraud, artifice or deception practised upon the acceptor, by which he was induced to accept, and by which he may be subjected to some loss or damage in addition to the liability which he assumed by the acceptance. To illustrate: if the acceptance was obtained for the purpose of discharging a prior obligation, and is used for another purpose, the acceptor may be liable not only on the acceptance but also on the prior obligation; a double liability which he did not contemplate. In such a case the law of New York exempting him from liability on his acceptance, although differing from the law of the United States and of this state, is not perhaps unreasonable. But I have been unable to find any case in which the principle has been applied to an acceptance by an agent who had no authority to accept as between himself and his principal, but who nevertheless has accepted under such circumstances as would otherwise bind the principal.
As the decision does not affect the law of this state, reaching no further probably than the present case, I deem it sufficient merely to state the ground of my dissent, without an extended examination of the numerous cases in New York.
In this opinion Granger, J., concurred.